United States Court of Appeals
                     For the First Circuit


Nos. 12-1857
     12-1865
     12-1890
     12-2029
     13-1385

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

           CESAR BERROA; JULIO CASTRO; GERALDO CASTRO;
             RAYSA PACHECO-MEDINA; and GLENDA DAVILA,

                     Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                Selya and Lipez, Circuit Judges.


     Raymond L. Sanchez Maceira for appellant Cesar Berroa.
     Rosa I. Bonini-Laracuente for appellant Julio Castro.
     Robert C. Andrews, with whom James M. Mason, Kathleen L.
Taylor, and Robert C. Andrews Esquire P.C. were on brief, for
appellant Geraldo Castro.
     Raul S. Mariani Franco for appellant Raysa Pacheco-Medina.
     David Shaughnessy for appellant Glenda Davila.
     Tiffany V. Monrose, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.


                           May 5, 2017
            HOWARD, Chief Judge.       These appeals arise out of a

widespread corruption scandal at the Puerto Rico Board of Medical

Examiners   (the   "Board"),    the   former   licensing     authority   for

doctors seeking to practice in Puerto Rico.         Cesar Berroa, Julio

Castro, Geraldo Castro, Raysa Pacheco-Medina, and Glenda Davila

all sought medical licenses but failed to pass the required exams.

Undeterred, they attempted to gain certification by obtaining

falsified scores.    A federal indictment and subsequent jury trial

led to convictions on various charges against each defendant.

            The appeals raise a litany of claims, and "[a]fter

carefully considering each of the defendants' contentions and

extensively reviewing the record," we address only those claims

that are "worthy of discussion; the remainder lack arguable merit."

United States v. Rose, 802 F.3d 114, 117 (1st Cir. 2015).1

            We   affirm   the   defendants'    convictions    for   honest-

services mail fraud conspiracy, but reverse the convictions for

money or property mail fraud and aggravated identity theft, finding

the government's theories of prosecution on those counts to be

legally deficient.


     1 We reject as meritless (1) Davila's argument that she was
entitled to receive daily transcripts under the Criminal Justice
Act because, even assuming such an entitlement, she fails to
develop any claim of prejudice, see United States v. Bari, 750
F.2d 1169, 1182 (2d Cir. 1984); and (2) Julio Castro's contention
that a mistrial was required because the court accidentally read
a sidebar conversation to the jury reflecting the date of the exam
he failed (a fact which was already in evidence).


                                   - 3 -
                                  I.     Facts

           All    five    defendants      sought    admission      to     practice

medicine   in    Puerto   Rico.        The     admissions    process      required

applicants to pass a pair of gatekeeping tests:               a basic exam and

a clinical written exam.      Applicants who achieved a minimum score

of 700 on each of the two tests would then move on to a practical

skills exam.      Upon passage of the practical skills exam and

completion of the remaining requirements, the Board would issue a

regular medical license.

           The   government    presented        evidence    that   each    of   the

defendants failed to achieve the required 700 score on at least

one of the gatekeeping exams.          As a result, they turned to Yolanda

Rodríguez, an employee at the Board who had access to applicant

files and the ability to create fraudulent score results.                       The

process was decidedly low-tech:           Rodríguez used a photocopier to

superimpose passing scores of other applicants onto the failing

students' exam sheets.      She then placed the falsified exam sheets

back into the applicants' files.             The trial evidence supported a

finding that each of the defendants' files contained a passing

score sheet falsified by Rodríguez.              Armed with passing scores,

the previously unsuccessful applicants completed the remaining

requirements and entered practice as medical doctors in Puerto

Rico.




                                       - 4 -
             On April 20, 2010, a federal grand jury handed up an

omnibus     138-count    superseding         indictment      against       the   five

defendants who have brought these appeals and a myriad of other

applicants.2     All five defendants were indicted for conspiracy to

commit honest-services mail fraud, money or property mail fraud,

and   aggravated     identity    theft.        The   government      proceeded    on

consistent underlying theories for all of the defendants:                        (1)

that they joined in a conspiracy to commit honest-services mail

fraud in obtaining their medical licenses; (2) that they committed

mail fraud by using the resulting licenses to practice medicine

for financial gain; and (3) that they committed aggravated identity

theft by issuing prescriptions to patients.

             After   trial,     the   jury     convicted3    the    defendants     as

follows:

             Berroa:   mail fraud, honest-services mail
             fraud conspiracy, and aggravated identity
             theft;

             Julio Castro: mail fraud and honest-services
             mail fraud conspiracy;

             Geraldo Castro:          mail fraud and aggravated
             identity theft;

             Pacheco:    honest-services              mail         fraud
             conspiracy; and




      2The district court separated the applicants into various
groupings for trial.

      3   The jury acquitted a sixth defendant of all charges.


                                       - 5 -
           Davila:            honest-services       mail       fraud
           conspiracy.

                     II. Sufficiency of the Evidence

           The   defendants     now     attack    the    sufficiency     of    the

evidence supporting their various convictions.                 These preserved

challenges garner de novo review.             United States v. Ridolfi, 768

F.3d 57, 61 (1st Cir. 2014).           "Applying a familiar standard, we

consider whether any rational factfinder could have found that the

evidence   presented     at    trial,    together       with   all    reasonable

inferences, viewed in the light most favorable to the government,

established   each    element    of   the     particular   offense     beyond    a

reasonable doubt."     Id. (citation omitted).

A.   Money or Property Mail Fraud

           Berroa, Julio Castro, and Geraldo Castro appeal their

convictions for mail fraud in violation of 18 U.S.C. § 1341.                  This

provision proscribes use of the mails in furtherance of "any scheme

or artifice to defraud, or for obtaining money or property by means

of false or fraudulent pretenses."             Because we find insufficient

evidence to support the conclusion that the defendants obtained

money or property "by means of" their alleged fraud, we reverse

these convictions.

           The Supreme Court has squarely held that the mail fraud

statute is "limited in scope to the protection of property rights."

McNally v. United States, 483 U.S. 350, 360 (1987).                  Before this



                                      - 6 -
ruling, the statute had been used to prosecute "various forms of

corruption that deprived victims of 'intangible rights' unrelated

to money or property."         Cleveland v. United States, 531 U.S. 12,

18 (2000).          McNally expressly curtailed this use of § 1341.

Congress later passed a new statute, 18 U.S.C. § 1346, designed to

cover one of the intangible rights recognized in the pre-McNally

caselaw,      namely,   "the   intangible         right   of   honest   services."

Cleveland, 531 U.S. at 19-20 (quoting 18 U.S.C. § 1346).                      Here,

the relevant counts of the indictment allege a scheme to deprive

the victims of money or property.                 Accordingly, we restrict our

inquiry to § 1341 for the time being.

              The    Supreme   Court        has   broadly      and   unequivocally

instructed that "[s]tate and municipal licenses" generally "do not

rank as 'property,'" sufficient to support a conviction under

§ 1341.    Id. at 15.     In Cleveland, the defendants were alleged to

have   made    false    statements     in    applications      for   state   gaming

licenses.      The Court began its analysis by explaining that any

interest the state had in the licenses was "regulatory," as opposed

to proprietary, in nature.        Id. at 20.         It noted the government's

concession that many other state licenses, including "medical

licenses," are "purely regulatory."               Id. at 22.    But the Court did

not rest solely on the fact that the government's theory of

prosecution "stray[ed] from traditional concepts of property."

Id. at 24.          Rather, it went on to note that the government's


                                       - 7 -
preferred reading of the statute would result in "a sweeping

expansion of federal criminal jurisdiction in the absence of a

clear statement by Congress."                Id.     Indeed, "[e]quating issuance

of licenses . . . with deprivation of property would subject to

federal     mail       fraud     prosecution         a    wide     range    of     conduct

traditionally regulated by state and local authorities."                           Id.    In

short, Cleveland squarely precluded the government from seeking

mail fraud convictions on the theory that the defendants defrauded

the Board out of some property interest in the medical licenses.

             Presumably cognizant of this restriction, the government

charged a scheme to "depriv[e] unsuspecting consumers of health

care    services,       health      care    benefit      programs    and    health       care

providers,       of     property     and     money       through    the    defendant[s']

knowing[]        use     of      [their]      fraudulently          obtained       medical

license[s]."           More specifically, the defendants allegedly used

their fraudulent licenses to obtain payment for medical services

and issue prescriptions.             They continued to write prescriptions at

least    until     about      two   to     three    years    after    receiving      their

licenses.

             In its effort to circumvent Cleveland, the government

runs headlong into another Supreme Court precedent.                         Loughrin v.

United States, 134 S. Ct. 2384 (2014), involved a prosecution under

the bank fraud statute, which prohibits schemes to obtain bank

property "by means of false or fraudulent pretenses."                            18 U.S.C.


                                            - 8 -
§ 1344(2).        The Court described the statute's "by means of"

language, also present in § 1341, as a "textual limitation" on its

scope.    Loughrin, 134 S. Ct. at 2393.            This limitation assuaged

federalism    concerns      about       infringing     on     state     criminal

jurisdiction.     Id. at 2392-93.       The Court explained that "by means

of" "typically indicates that the given result (the 'end') is

achieved,    at    least   in   part,    through     the    specified   action,

instrument, or method (the 'means'), such that the connection

between the two is something more than oblique, indirect, and

incidental." Id. at 2393 (citing Webster's Third New International

Dictionary 1399 (2002); 9 Oxford English Dictionary 516 (2d ed.

1989)).     Accordingly, "not every but-for cause will do."                 Id.

Rather, the "by means of" language requires that the defendant's

fraud be "the mechanism naturally inducing a bank . . . to part

with money."4 Id. Here, the defendants' alleged fraud in obtaining


     4 We are puzzled by the dissent's intimation that this
requirement does not relate to causation. See Merriam-Webster's
Collegiate Dictionary (10th ed. 2001) (defining "induce" as
"effect, cause"). Indeed, as the Loughrin Court explained, "[t]he
'by means of' phrase calls for an inquiry into the directness of
the relationship between means and ends." 134 S. Ct. at 2394 n.8.

     We are confident in courts' ability to engage in this
analysis, which evokes the familiar concept of proximate
causation. See Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258,
268 (1992) (explaining that this doctrine has traditionally
required "some direct relation between the injury asserted and the
injurious conduct alleged").    Of course, Loughrin's "naturally
inducing" test, much like proximate causation, is "flexible" and
"does not lend itself to a black-letter rule that will dictate the
result in every case." Bridge v. Phoenix Bond & Indem. Co., 553


                                    - 9 -
their medical licenses cannot be said to have "naturally induc[ed]"

healthcare consumers to part with their money years later.

              The    government     correctly     points    out   that      Loughrin

interpreted the bank fraud statute, while this case involves the

separate prohibition on mail fraud.             But, for aught that appears,

this is a distinction without a difference.                To be sure, these two

provisions are not identical.             See id. at 2391 (holding that the

bank fraud statute, unlike the mail fraud statute, may be violated

in    two   distinct    ways).      The     government,     however,     offers    no

explanation at all for why the same "by means of" language should

be read differently in these two contexts.                 See Smith v. City of

Jackson, 544 U.S. 228, 233 (2005) ("[W]hen Congress uses the same

language in two statutes having similar purposes, . . . it is

appropriate to presume that Congress intended that text to have

the same meaning in both statutes.").              In fact, to the contrary,

the    very   same     federalism      concerns   underlying      this      "textual

limitation" in the bank fraud statute are equally applicable to

mail fraud.         See Cleveland, 531 U.S. at 24 (noting resistance to

reading     which     would   effect   "a    sweeping   expansion      of   federal

criminal jurisdiction in the absence of a clear statement by

Congress").         Indeed, the issuance of licenses and permits is

"traditionally regulated by state and local authorities."                         Id.



U.S. 639, 654 (2008) (citation omitted). For this reason, we limit
our holding to the facts of the present appeals.


                                       - 10 -
And medical licenses, much like the gaming licenses at issue in

Cleveland, almost invariably are sought and obtained in an effort

to   realize       some    monetary    profit.      Accordingly,        under     the

government's        theory,     virtually    any    false     statement      in     an

application for a medical license could constitute a federal crime.

Such a broad reading of the statute would impermissibly infringe

on   the   states'        "distinctively    sovereign     authority     to   impose

criminal     penalties        for     violations    of"     licensing     schemes,

"including making false statements in a license application."                     Id.

at 23.     Just as in Loughrin, the phrase "by means of" serves as a

textual limitation preventing such a usurpation of state criminal

jurisdiction.

             Our    dissenting      colleague    disagrees,    suggesting         that

Loughrin's reading of "by means of" in the context of the bank

fraud statute should not inform our interpretation of the identical

language in § 1341.           But, as the dissent readily concedes, the

bank fraud statute was expressly "modeled on" the pre-existing

prohibition on mail fraud.             S. Rep. No. 98-225, at 378 (1983),

reprinted    in     1984    U.S.C.C.A.N.    3182,   3519.      Both     provisions

"proscribe[] the conduct of executing or attempting to execute 'a

scheme or artifice to defraud' or to take the property of another

'by means of false or fraudulent pretenses, representations, or

promises.'" Id. (emphasis added). Perhaps unsurprisingly in light

of this legislative history, other circuits have consistently


                                        - 11 -
applied precedents construing § 1341 to the bank fraud statute.

See, e.g., United States v. Saks, 964 F.2d 1514, 1520 (5th Cir.

1992) ("It is well settled that Congress modelled § 1344 on the

mail and wire fraud statutes, and that the usual practice is to

look to precedents under those statutes to determine its scope and

proper interpretation."); United States v. Young, 952 F.2d 1252,

1255 (10th Cir. 1991) (noting that the two statutes contain

"virtually the same language"); United States v. Mason, 902 F.2d

1434, 1441 (9th Cir. 1990) ("[T]he bank fraud statute directly

tracks or is parallel to the mail and wire fraud statutes."),

abrogated on other grounds by Dixon v. United States, 548 U.S. 1

(2006).

           The   dissent   rejects   this   longstanding   consensus,

reasoning that, while the mail fraud and bank fraud statutes employ

"equivalent language," the lack of "contemporaneous drafting"

undermines any presumption that Congress intended the phrase "by

means of" to have a similar meaning in both contexts.      But we have

never imposed any requirement of "contemporaneous drafting" to

give rise to a presumption of similar meaning where two statutes

employ identical language and one is expressly modeled on the

other.    We have, for example, held that the wire fraud statute

should be construed according to our mail fraud precedents.       See

United States v. Fermin Castillo, 829 F.2d 1194, 1198 (1st Cir.

1987).    We reached this result despite recognizing that the mail


                               - 12 -
fraud       statute   was   significantly    "older"    than   its   wire   fraud

counterpart. Id. Indeed, the substance of the federal prohibition

on mail fraud has been in place since 1909.               See Act of Mar. 4,

1909, ch. 321, § 215, 35 Stat. 1088, 1130-31; see also Jed S.

Rakoff, The Federal Mail Fraud Statute (Part I), 18 Duq. L. Rev.

771, 821 n.225 (1980) (characterizing post-1909 amendments as

"chiefly designed to remove 'surplus' language from the statute").

The wire fraud statute was not enacted until more than four decades

later.       See Communications Act Amendments, 1952, ch. 879, § 18(a),

66 Stat. 711, 722.            In Fermin Castillo, rather than treating

chronology as dispositive, we noted that the wire fraud statute

"tracks" the language of § 1341.            829 F.2d at 1198.    We also cited

legislative      history     indicating    that   the   former   provision   was

"patterned on" the latter.           Id.      Each of these considerations

applies equally to the bank fraud statute.5


        5
       Of course, we do not mean to imply that courts have always
interpreted the mail fraud and bank fraud statutes identically.
In Loughrin, for example, the Supreme Court was not swayed by the
defendant's "counterintuitive argument" that the two separate
subsections of the bank fraud statute, set apart by a disjunctive
"or," did not have any "independent meaning." 134 S. Ct. at 2390.
The defendant's contention on this point was based on McNally's
construction of the mail fraud statute. The Court rejected this
argument, citing several relevant "textual differences" between
the mail fraud and bank fraud prohibitions. Id. at 2391. "The
mail fraud law contains two phrases strung together in a single,
unbroken sentence. By contrast, § 1344's two clauses have separate
numbers, line breaks before, between, and after them, and
equivalent indentation—thus placing the clauses visually on an
equal footing and indicating that they have separate meanings."
Id. Here, unlike in Loughrin, the defendants' argument that "by


                                     - 13 -
             The dissent next takes the position that the federalism

concerns underlying Loughrin are not transferrable to the mail

fraud context.     We disagree.    Of course, the mail fraud and bank

fraud statutes are predicated on different jurisdictional bases,

but that does not mean that the scope of the former provision is

unlimited.     Indeed, the Supreme Court has expressly recognized

that § 1341 "does not purport to reach all frauds."               Schmuck v.

United   States,   489   U.S.   705,   710   (1989)   (citation    omitted).

Rather, it targets "only those limited instances in which the use

of the mails is a part of the execution of the fraud."                   Id.

(citation omitted).      The mail fraud statute also requires that the

fraudulent scheme seek to obtain money or property. See Cleveland,

531 U.S. at 18; McNally, 483 U.S. at 360.




means of" requires a direct causal connection is far from
counterintuitive. And the relevant language is identical in both
statutes.

     We are similarly unmoved by the dissent's invocation of the
"chronological problem" that the Loughrin Court identified in the
defendant's reliance on McNally. Id. The Court did not reject
the McNally argument merely because that case was decided after
Congress's passage of the bank fraud statute.     Indeed, by that
logic, we would be unable to rely on mail fraud precedents decided
after 1952 to interpret the wire fraud statute. See Fermin
Castillo, 829 F.2d at 1198-99. Rather, the chronological problem
in Loughrin was unique: not only had McNally not yet been decided
when the bank fraud statute was enacted, but, "at that time, every
Court of Appeals to have addressed the issue" had reached the
opposite result. Loughrin, 134 S. Ct. at 2391. In these unique
circumstances, Congress "could hardly have predicted that McNally
would overturn the lower courts' uniform reading." Id.


                                  - 14 -
             Adoption of the dissent's preferred construction of "by

means of" would work "a sweeping expansion of federal criminal

jurisdiction."     Loughrin, 134 S. Ct. at 2392 (quoting Cleveland,

531 U.S. at 24).        The present appeals provide a case in point.

The government's mail fraud allegations are entirely predicated

upon the falsification of test scores. With these falsified scores

in hand, and after completing certain other requirements, the

defendants received medical licenses.          The Board mailed letters

indicating that the licenses were ready for pick-up.                Under

Cleveland, the defendants had not yet committed mail fraud.           The

government, however, contends that the mail fraud charges are

salvaged by evidence that, in the ensuing years after becoming

licensed, the defendants practiced medicine for profit.               The

government     points   to   no   additional   instances   of   fraudulent

conduct, instead falling back on the defendants' "use of [their]

fraudulently    obtained     medical   license[s]."   Endorsing    such   a

prosecution theory would extend the scope of federal jurisdiction

to cover cases where the underlying fraudulent scheme, and the

mailing in furtherance thereof, is far removed from any money or

property. The Loughrin Court's citation to Cleveland in discussing

these federalism concerns makes clear that they remain relevant in

the mail fraud context.

             The dissent relies in large part on a string of cases

refusing to read a so-called "convergence" requirement into the


                                   - 15 -
mail fraud statute.         But this is a distinct issue from the causal

nexus required under Loughrin.             Our decision in United States v.

Christopher, 142 F.3d 46 (1st Cir. 1998), illustrates the point.

In that case, the defendant argued that, in order to constitute

wire fraud, the alleged scheme had to "deceive the same person

whom it deprive[d] of money or property."                    Id. at 52-53.       We

rejected this reading of the statute in Christopher, and we impose

no such requirement in these appeals.                Rather, our reversal of the

money or property mail fraud convictions is based on the lack of

a sufficiently direct causal nexus to satisfy Loughrin.                          In

Christopher,    after       disposing     of   the    convergence   argument,   we

proceeded to address the separate issue of causation.                    See id. at

54; see also United States v. Frost, 125 F.3d 346, 360 (6th Cir.

1997) ("[E]ven the cases which have held that convictions may rest

upon   the   deceit    of    a   person    other     than   the   ultimate   victim

contemplated that the deception was causally related to the scheme

to obtain property from the victim.").                  In that case, we found

"the causal connection between the deception and the loss of

property" to be "obvious."             Christopher, 142 F.3d at 54.            This

characterization was justified by the facts of the case at hand,

which were very different from those at issue here.                 The defendant

was    convicted      for     making      misrepresentations        to    insurance

regulators in connection with his acquisition of two companies.

More specifically, he assured regulators "that the collateral


                                        - 16 -
liens would be paid off by the time of closing, and that assets of

the acquired companies would not be used for the purchase."       Id.

at 49.   But, after closing, the acquired companies "loaned" money

to satisfy the liens.      Id.    Similarly, cash belonging to one

company was used to pay its purchaser.    Id.   The wire fraud charges

were predicated on these two categories of payments.       See id. at

50-51.   Thus, the transfers through which the defendant realized

the required monetary benefit directly contradicted his prior

statements to regulators.        In the parlance of Loughrin, the

defendant's lies "naturally induc[ed]" the resulting benefit.     134

S. Ct. at 2393.   As discussed above, the causal connection is much

more attenuated in the present case.      The other precedents cited

by the dissent on this point, like Christopher, deal primarily

with the convergence issue, not the required causal connection

between the fraud and the obtainment of money or property.     In any

event, to the extent that these out-of-circuit decisions could be

read to be inconsistent with Loughrin, we are bound to follow the

standard imposed by the Supreme Court.6

           Contrary   to   the   dissent's   suggestion,   Loughrin's

interpretation of "by means of" did not impose a convergence


     6 Only one of the cases relied upon by the dissent was decided
after Loughrin. See United States v. Greenberg, 835 F.3d 295 (2d
Cir. 2016). Greenberg, citing Christopher, simply held that "the
wire fraud statute does not impose a convergence requirement."
Id. at 307. It did not purport to interpret the phrase "by means
of," nor did it so much as mention Loughrin.


                                 - 17 -
requirement like the one we rejected in Christopher.            Indeed, the

Court    expressly   recognized     the     possibility    of   bank     fraud

convictions in cases where the fraud never actually reaches a bank.

It explained that "the clause covers property 'owned by' the bank

but in someone else's custody and control . . . ; thus, a person

violates § 1344(2)'s plain text by deceiving a non-bank custodian

into giving up bank property that it holds."          Loughrin, 134 S. Ct.

at 2389.   To be sure, the Loughrin Court ultimately held that, in

the specific context of bank fraud, "by means of" requires a "false

statement [that] will naturally reach [a federally insured] bank

(or a custodian of the bank's property)."          Id. at 2394 n.8.          But,

in contending that our application of Loughrin to § 1341 imposes

a convergence requirement, the dissent overlooks its own warning

that "what relationships count as close enough to satisfy the

phrase 'by means of' will depend almost entirely on context."                 Id.

Generally speaking, "by means of" requires "an inquiry into the

directness of the relationship between means and ends."                Id.    In

its initial discussion of the phrase, the Loughrin Court relied

upon    dictionary   definitions.         After   citing   these   generally

applicable sources of meaning, the Court concluded that, in order

to satisfy the bank fraud statute, the false statement must be

"the mechanism naturally inducing a bank (or custodian of bank

property) to part with money in its control."          Id. at 2393.      It is

the specification that the fraud target bank property, not the


                                  - 18 -
widely   applicable    "naturally   inducing"      standard,      that   makes

context relevant.      The Court's rejection of the "Little Bobby"

hypothetical posited by Justice Scalia illustrates the point.              In

the hypothetical, "Bobbly falsely tells his mother that he got an

A on his weekly spelling test and so deserves an extra cookie after

dinner."   Id. at 2396 (Scalia, J., concurring).            Bobby's mother,

who will not be home for dinner, leaves a note for Bobby's father

indicating that Bobby should get an extra cookie.                According to

Justice Scalia, when Bobby receives his cookie, he has done so "by

means of the fib to his mother."          Id.    We agree that, in these

circumstances, Bobby's false statement "naturally induc[ed]" his

father to give him an extra cookie.       And the Loughrin majority did

not   dispute   the   point.   Rather,    it    responded   by    citing   the

importance of context and concluded that, in the bank fraud

statute, "by means of" is "best read" to include only those frauds

in which the false statement will reach a bank, either directly or

indirectly. Id. at 2394 n.8. Of course, this specific application

could not possibly apply to all uses of the phrase "by means of."

           In light of the above analysis, there was insufficient

evidence to support the defendants' convictions for money or

property mail fraud.       Because we find the government's theory

legally deficient, we must reverse these convictions.




                                 - 19 -
B.   Honest-Services Mail Fraud Conspiracy

            The    government    also     charged    the   defendants    with

conspiracy to commit honest-services mail fraud.           See 18 U.S.C. §§

371, 1341, 1346.       The four defendants convicted on these counts

now appeal.       Because we find sufficient evidence to support the

convictions, we affirm.

            At its core, a conspiracy is "an agreement between two

or more persons to accomplish an unlawful purpose."           United States

v. Dellosantos, 649 F.3d 109, 115 (1st Cir. 2011).               A conviction

for general conspiracy, 18 U.S.C. § 371, "requires proof that the

defendant   agreed     to   commit   an   unlawful   act   and    voluntarily

participated in the conspiracy, and that an overt act was committed

in furtherance of the conspiracy."            United States v. McDonough,

727 F.3d 143, 156 (1st Cir. 2013).            While we have described the

presence of an agreement as the "sine qua non of a conspiracy,"

Dellosantos, 649 F.3d at 115, "[t]he agreement itself need not be

express, but may consist of no more than a tacit understanding,"

United States v. Echeverri, 982 F.2d 675, 679 (1st Cir. 1993)

(citation omitted).         And to meet its burden, "[t]he government

need not show that each conspirator knew of or had contact with

all other members.      Nor need it show that the conspirators knew

all of the details of the conspiracy or participated in every act

in furtherance of the conspiracy." United States v. Soto-Beníquez,

356 F.3d 1, 19 (1st Cir. 2003).


                                     - 20 -
               Here, the government charged a conspiracy to commit

honest-services mail fraud, a specific type of mail fraud involving

a scheme "to deprive another of the intangible right of honest

services."       18 U.S.C. § 1346.     The Supreme Court has held that

this    statute    only    criminalizes   schemes    involving        bribes    or

kickbacks.       Skilling v. United States, 561 U.S. 358, 412 (2010);

see also United States v. Urciuoli, 613 F.3d 11, 17 (1st Cir. 2010)

("[T]hose who bribe public officials take part in a scheme to

deprive the public of the honest services of those they attempt to

influence.").       In the case at hand, the government specifically

alleged that the defendants conspired to deprive the Board of

Rodríguez's honest services.

               The defendants' sufficiency of the evidence challenges

to the honest-services fraud convictions need not detain us long.

The    trial    evidence   was   sufficient   for   the   jury   to    find    the

following facts.      Julio Castro, Pacheco, and Davila all failed at

least one of the required admissions exams.           They later knowingly

provided something of value to Rodríguez (through an intermediary)

in exchange for falsified passing scores.             Finally, use of the

mails (e.g., mailing of letters indicating that the licenses were

ready for pick-up) was a foreseeable element of the scheme.                   See,

e.g., United States v. Pimental, 380 F.3d 575, 589 (1st Cir. 2004)

(holding that a defendant need not personally mail anything, so




                                    - 21 -
long as the "'use of the mails' in the course of the scheme" is

"reasonably foreseeable" (collecting cases)).7

          Pacheco argues that the alleged overt act, namely, the

act of physically receiving medical licenses from the Board, fell

outside the scope of the conspiracy.    This argument fails because

"[a] conspiracy endures as long as the co-conspirators endeavor to

attain the 'central criminal purposes' of the conspiracy."   United

States v. Upton, 559 F.3d 3, 10 (1st Cir. 2009) (quoting Grunewald

v. United States, 353 U.S. 391, 401 (1957)).        The government

maintained throughout trial that the conspiratorial object of each

defendant was fraudulently to gain a medical license, not merely

to obtain a passing exam score.    This is hardly a stretch, as a

passing score on the threshold tests alone has only incremental

value.   We decline to overturn the jury's finding that Pacheco's

receipt of her medical license was an act within the scope and

timeframe of the conspiracy.      See id. at 11 ("Determining the

contours of the conspiracy ordinarily is a factual matter entrusted

largely to the jury.").




     7 Unlike the other defendants, Berroa was acquitted of the
conspiracy count related to his own exam but was convicted of
assisting another applicant, Evelyn Rodríguez ("Evelyn"), to
falsify her score. Evelyn testified that Berroa told her that he
knew someone who would be able to help her get a passing score and
went on to facilitate the introduction. Evelyn subsequently made
two payments totaling $1,300 in return for her passing score. This
evidence permitted the jury to conclude that Berroa was an active
participant in the conspiracy, not a mere passive bystander.


                               - 22 -
C.    Aggravated Identity Theft

            Berroa     and    Geraldo   Castro     also      challenge      their

convictions for aggravated identity theft.             In order to meet its

burden on this charge, the government was required to show that

each defendant "knowingly transfer[red], possesse[d], or use[d],

without lawful authority, a means of identification of another

person" and did so "in relation" to one or more specified crimes,

including mail fraud.         18 U.S.C. § 1028A(a)(1), (c).           The term

"means of identification" is defined broadly to include names.

Id. § 1028(d)(7).      Where the necessary showing is made, "a term of

imprisonment of 2 years" is added to the punishment for the

underlying offense.          Id. § 1028A(a)(1).       In the present case,

because we find insufficient evidence that the defendants "used"

a means of identification within the meaning of the statute, we

reverse the identity theft convictions.

            During the course of their medical practices (utilizing

fraudulently     obtained       licenses),    both      defendants       issued

prescriptions that their patients would then fill at various

pharmacies in Puerto Rico.        The government alleges that the use of

patient names and addresses on the prescriptions constituted use

without lawful authority of the identification of another person.

            In support of this argument, the government focuses on

the   absence   of   "lawful    authority."      We   have    held   that    this

statutory    element     does     not   "require      that    the    means     of


                                    - 23 -
identification be stolen, or otherwise taken without permission of

the owner."         United States v. Ozuna-Cabrera, 663 F.3d 496, 498

(1st Cir. 2011).          In reaching this result, we drew a distinction

between the terms "authorized" and "lawful" to conclude that

"regardless     of       how    the   means      of   identification        is    actually

obtained, if its subsequent use breaks the law . . . it is violative

of § 1028A(a)(1)."         Id. at 499.          Here, the government reasons, the

patients'     consent          to   the    inclusion        of    their   names    in    the

prescriptions is not dispositive.                 Such use was rendered unlawful

by the fact that the defendants' medical licenses were obtained by

fraud.    Moreover, the patients could not provide knowing consent

because they were unaware of the underlying fraud.                        Ultimately, we

need   not    resolve      these      issues.         The    government's        proof   was

insufficient        to    satisfy         the   separate         requirement     that    the

defendants knowingly "used" the patient information.

             The Supreme Court has recognized that the word "use" is

fraught      with    "interpretational            difficulties        because      of    the

different meanings attributable to it."                     Bailey v. United States,

516 U.S. 137, 143 (1995), superseded by statute on other grounds,

18 U.S.C. § 924(c)(1).              "Use" has been "variously defined as '[t]o

convert to one's service,' 'to employ,' 'to avail oneself of,' and

'to carry out a purpose or action by means of.'"                               Id. at 145

(alteration in original).                  The statute at issue here fails to

provide a specific definition.                  And, in context, "use" cannot be


                                            - 24 -
given its broadest possible meaning, which would subsume the

separate statutory terms "transfer[]" and "possess[]."               See United

States v. Miller, 734 F.3d 530, 541 (6th Cir. 2013).            Accordingly,

we find the statutory language ambiguous.          The Sixth Circuit has

reached the same conclusion.      See id. at 540-41.

            We turn next to legislative history.         The relevant House

Report makes clear that the legislation was intended to address

"the growing problem of identity theft."          See H.R. Rep. No. 108-

528, at 3, reprinted in 2004 U.S.C.C.A.N. 779.           The report goes on

to provide several examples of identity theft.            Notably, each of

these     examples   involved    the     defendant's     use    of    personal

information to pass him or herself off as another person, or the

transfer of such information to a third party for use in a similar

manner.       See id. at 5-6, 2004 U.S.C.C.A.N. at 781-82 (e.g.,

submission of "bogus Federal income tax returns" in others' names;

use of "stolen identity to apply for and receive Social Security

benefits" and "establish credit").          The facts of Ozuna-Cabrera,

where the defendant presented another person's expired passport in

an attempt to obtain a valid passport under that person's name,

falls comfortably within this understanding of identity theft.

See 663 F.3d at 497.     By contrast, the purported "use" of patient

information    alleged   here   strays    far   afield   from   the    conduct

targeted by Congress.      While, in a colloquial sense, Berroa and

Castro could be said to have "used" their patients' names in


                                  - 25 -
writing prescriptions, they certainly did not attempt to pass

themselves off as the patients.

              The government's reading of the statute is virtually

unlimited in scope.      Indeed, if, as the government implies, "use"

of a "means of identification" is to be given its broadest possible

meaning, it could encompass every instance of specified criminal

misconduct in which the defendant speaks or writes a third party's

name.       See United States v. Spears, 729 F.3d 753, 756 (7th Cir.

2013) (warning, in interpreting the statutory language "another

person," that the government's reading would "require a mandatory

two-year consecutive sentence every time a tax-return preparer

claims an improper deduction").     We will not lightly presume that

Congress intended this extreme result.

              In light of § 1028A's legislative history, as well as

the limitless nature of the government's alternative construction,

we read the term "use" to require that the defendant attempt to

pass him or herself off as another person or purport to take some

other action on another person's behalf.8        Our holding on this

point is consistent with that of the only other circuit to have

addressed the issue.        See Miller, 734 F.3d at 541 (reversing


        8
       To the extent more is needed, the rule of lenity "requires
ambiguous criminal laws to be interpreted in favor of the
defendants subjected to them." United States v. Gray, 780 F.3d
458, 468 (1st Cir. 2015) (citation omitted). At the very least,
the statutory provision is ambiguous and, accordingly, we must
read it narrowly.


                                 - 26 -
convictions where the defendant "did not steal or possess [others']

identities, impersonate them or pass himself off as one of them,

act on their behalf, or obtain anything of value in one of their

names" (footnote omitted)); United States v. Medlock, 792 F.3d

700, 705 (6th Cir. 2015) (rejecting the government's argument that

the   defendants   "'used'    the   name     and       Medicare    Identification

Numbers of Medicare beneficiaries" when they submitted claims

containing false statements).

                        III. Other Claims of Error

A.    Indictment

           Pacheco raises two challenges to her indictment:                          (1)

that the district court erred by refusing to strike surplusage;

and (2) that the court erred by amending the indictment.

           Prior to trial, Pacheco moved, pursuant to Fed. R. Crim.

P. 7(d), to strike surplusage from her indictment.                          Rule 7(d)

serves to "protect the defendant 'against immaterial or irrelevant

allegations   in   an    indictment,    .    .     .    which     may   .    .   .    be

prejudicial.'"     United States v. Lewis, 40 F.3d 1325, 1346 (1st

Cir. 1994) (alteration in original) (quoting Fed. R. Crim. P. 7(d),

advisory committee note).      Pacheco sought to strike any language

related to her prior failures of Board exams and information about

where and when she graduated from medical school.

           The   contested    language      was    "neither       irrelevant         nor

unfairly prejudicial."       Id.    The prosecution had the burden of


                                    - 27 -
showing that Pacheco acted knowingly and intentionally in order to

secure a conviction for conspiracy to commit honest-services mail

fraud.    And   to   that   end,   Pacheco's   prior    exam   failures   and

graduation date were relevant to her motive.           See United States v.

Pires, 642 F.3d 1, 11 (1st Cir. 2011) ("[E]vidence that bears on

the question of motive ordinarily has some probative value in a

criminal case.").       Pacheco's difficulty in gaining a medical

license on her own merit was appropriate information for the jury

to   consider   in   finding   that   she    turned    to    illicit   means.

Accordingly, any prejudice resulting from the inclusion of this

information in the indictment was not unfair.9

           Pacheco next claims that the district court improperly

allowed an amendment to her indictment.         At issue is the date that

the government alleged that Pacheco committed an overt act, namely,

receipt of her regular medical license.         The indictment initially

identified the overt act as occurring on March 18, 2005, the date

that Pacheco received her acupuncture license.              The correct date

should have been January 13, 2004.          Over Pacheco's objection, the

district court amended the date on the indictment.             We review her

preserved challenge de novo.       See United States v. Hernández, 490

F.3d 81, 83 (1st Cir. 2007).


      9Pacheco raises a parallel challenge to the admission of this
evidence under Fed. R. Evid. 401 and 403. These arguments fail
for the same reasons outlined above, namely, the probative value
of the information in question and absence of any unfair prejudice.


                                   - 28 -
          As an initial matter, the error that Pacheco complains

of is not a constructive amendment, but rather a direct amendment.

See United States v. Dowdell, 595 F.3d 50, 66-67 (1st Cir. 2010).

While an amendment that broadens the charges in an indictment runs

afoul of a defendant's rights and is, accordingly, prohibited,

"this prohibition does not extend to alterations that are 'merely

a matter of form.'"   Id. at 67 (quoting Russell v. United States,

369 U.S. 749, 770 (1962)).   Pursuant to this exception, courts may

"allow[] ministerial corrections of clerical errors in names,

dates, and citations, so long as the change [will] not deprive the

defendant of notice of the charges against him."    Id. at 68.

          Here, there can be no argument that Pacheco was deprived

of such notice.   When identifying the overt act necessary for the

conspiracy charge, the indictment explicitly stated that Pacheco

"received a regular license to practice medicine in Puerto Rico."

Further, the evidence and theory throughout trial consistently

maintained that the overt act was receipt of a regular medical

license, not a specialized acupuncture license.    In discovery, the

government turned over Pacheco's entire Board file, including her

medical license dated January 13, 2004.   In light of these facts,

the amendment was a proper clerical change.

B.   Other Evidentiary Claims

          As part of its case, the government introduced evidence

about non-defendant applicants who obtained false passing scores


                                - 29 -
identical to the defendants'.              On appeal, Pacheco and Davila

challenge the admissibility of this evidence.                 Our review is for

abuse of discretion.       See United States v. Anthony, 545 F.3d 60,

66 (1st Cir. 2008).

            The fact that the defendants obtained exactly the same

scores as other applicants bore directly on the existence of a

scheme to defraud.       It also served to connect Rodríguez to those

falsified scores that she did not specifically remember creating.

Moreover, the evidence presented was less prejudicial than that in

other cases where we have found no abuse of discretion. See, e.g.,

United    States   v.   McGauley,   279    F.3d    62,   72   (1st    Cir.   2002)

(upholding admission of 217 fraudulently obtained refund checks

not charged in indictment).           Given the probative value of the

evidence,    the    defendants      fall    well    short      of    establishing

"extraordinarily compelling circumstances" such that we will,

"from the vista of a cold appellate record, reverse a district

court's on-the-spot judgment concerning the relative weighing of

probative value and unfair effect."            United States v. Williams,

717 F.3d 35, 41 (1st Cir. 2013) (citation omitted).10


     10Along similar lines, Pacheco argues that the testimony of
non-defendant conspirators created a spillover effect such that
her conviction must be vacated. Her claim is meritless because
"defendants cannot complain of an improper spillover effect where
evidence is independently admissible against them."         Soto-
Beníquez, 356 F.3d at 29. In any event, Pacheco fails to make the
required showing of prejudice. See United States v. Trainor, 477
F.3d 24, 36 (1st Cir. 2007).


                                    - 30 -
C.   Alleged Judicial Bias

            The defendants next contend that the district court

exhibited bias in favor of the prosecution.       "Under the usual

framework for judicial bias claims, a party must . . . show (1)

that the [judge's] comments were improper and (2) that there was

serious prejudice."   United States v. Lanza-Vázquez, 799 F.3d 134,

143 (1st Cir. 2015) (second alteration in original) (citation

omitted).   In controlling the courtroom, "[i]t is well-established

that a judge 'is not a mere moderator, but is the governor of the

trial for the purpose of assuring its proper conduct.'"         Id.

(quoting Quercia v. United States, 289 U.S. 466, 469 (1933)).

Accordingly, "'remarks during the course of trial that are critical

or disapproving of, or even hostile to, counsel, the parties, or

their cases' are usually insufficient to prove bias."        United

States v. Caramadre, 807 F.3d 359, 375 (1st Cir. 2015) (quoting

Liteky v. United States, 510 U.S. 540, 555 (1994)).

            Here, Davila points to a number of instances during the

cross-examination of three government witnesses where the judge

sustained objections and commented in open court on the nature of

the defense questions.11     Berroa separately takes issue with the


     11 We note that many of Davila's claims appear to challenge
the judge's evidentiary rulings on relevance. See Fed. R. Evid.
401. Pacheco similarly contests the district court's refusal to
allow evidence of irregularities at the Board as violative of her
Fifth and Sixth Amendment rights.       We discern no abuse of
discretion in the trial judge's disposition of these issues. See


                                - 31 -
court's admonishing his counsel not to interrupt the prosecutor's

closing argument and its indication that counsel was "misstating"

the law.   We conclude that, at most, the district court indicated

moderate displeasure with defense counsel.          This conduct was more

benign than that found insufficient to warrant reversal in previous

cases.     See,   e.g.,   Lanza-Vázquez,   799   F.3d   at   143-45.     The

statements    identified    by   the   defendants    represent   "the    few

instances of the trial court's frustration, cherry-picked from the

voluminous record" and, as a result, "do not reveal judicial bias,

let alone the serious prejudice" required for reversal.                United

States v. Ofray-Campos, 534 F.3d 1, 34 (1st Cir. 2008).

D.   Defense Witness Immunity

             Berroa, Davila, and Pacheco assert that the district

court erred by refusing to grant use immunity to former Board

employee Dr. Rafael Jiménez-Méndez.         The defendants claim that

Jiménez's testimony was necessary to contradict the government's

case and attack the credibility of the government's witnesses.

             The power and discretion to immunize witnesses lies

primarily with the prosecution.        Trial courts have the ability to

grant immunity to a witness upon a showing that the government's

refusal to provide said immunity violated the defendant's due

process rights.    See United States v. Angiulo, 897 F.2d 1169, 1190



United States v. Jimenez, 507 F.3d 13, 16 (1st Cir. 2007); United
States v. Perez-Ruiz, 353 F.3d 1, 11 (1st Cir. 2003).


                                  - 32 -
(1st Cir. 1990).    In order to prevail on such a claim, a defendant

must establish that the government intentionally attempted to

present a distorted version of the facts at trial.    See Curtis v.

Duval, 124 F.3d 1, 9 (1st Cir. 1997).      "This type of deliberate

distortion can occur in two ways: if the government attempts to

intimidate or harass a potential witness, or if the prosecutor

purposefully withholds use immunity to hide exculpatory evidence

from the jury."     United States v. Castro, 129 F.3d 226, 232 (1st

Cir. 1997).

             Jiménez entered into a pre-trial diversion agreement

containing a promise by the government not to bring any federal

charges against him in relation to the scandal at the Board.   Upon

being called to testify, Jiménez invoked his Fifth Amendment right

not to incriminate himself. See U.S. Const. amend. V. The defense

objected, citing the pre-trial diversion agreement.       Rejecting

this argument, the district court found that Jiménez was only

protected from federal charges and, thus, there was a cognizable

risk that his testimony could be used against him in a Puerto Rico

court.   See United States v. Jiménez–Bencevi, 788 F.3d 7, 15 (1st

Cir. 2015) ("Informal immunity agreements . . . are shaped . . .

by the language of the contract conferring the immunity." (citation

omitted)).

             In her brief, Pacheco points to Jiménez's presence on a

witness list for an upcoming trial as proof that the government


                                - 33 -
planned    to   offer    immunity   to   him.    When     asked   at    a   status

conference in the subsequent case about potential trial witnesses,

the prosecutor responded that Jiménez could potentially testify

but no final decision had been made at that time.                      While this

response    may   have    been   ambiguous,     it   is    not    the    type   of

"affirmative government misconduct" required to show a due process

violation and compel the government to grant immunity.                      United

States v. Mackey, 117 F.3d 24, 27 (1st Cir. 1997).12

            Moreover, the purported value of Jiménez's testimony was

minimal at best and cumulative of other witnesses.                 The bulk of

Jiménez's purported value was to respond to Rodríguez's testimony

that she was unaware of any score-fixing schemes at the Board other

than her own.     Pacheco avers that Jiménez would testify otherwise

and would offer further evidence about misconduct and sloppy

record-keeping at the Board.        Assuming that such information would

have been admissible, Pacheco had other witnesses available (as

noted by the district court) who could offer similar testimony.

This fact further undercuts any assertion that the government




     12   Pacheco contends, for the first time on appeal, that two
other witnesses faced the same situation as Jiménez. These claims
fare no better under the more exacting plain error standard. See
United States v. Savarese, 686 F.3d 1, 12 (1st Cir. 2012).



                                    - 34 -
sought to "withhold[] use immunity to hide exculpatory evidence

from the jury."   Castro, 129 F.3d at 232.13

E.   Jury Instructions

          Pacheco and Davila argue that the district court erred

by not including certain jury instructions in its charge for

conspiracy to commit honest-services mail fraud.   Both defendants

assert that they were entitled to a gifts instruction, and Davila

argues that the district court also should have issued a good faith

instruction.

          We assess a district court's refusal to give a requested

instruction in two steps.   First, we look de novo to see whether

the evidence, taken in a light most favorable to the defendant,

supports the instruction.   United States v. Baird, 712 F.3d 623,

627 (1st Cir. 2013).     If the defendant makes this showing, we

proceed to the second step where "refusal to give a requested

instruction is reversible error only if the instruction was (1)

substantively correct; (2) not substantially covered elsewhere in

the charge; and (3) concerned a sufficiently important point that


     13 Berroa and Pacheco also challenge the district court's
exclusion of certain government memoranda reflecting interviews
with Jiménez and others.   Even assuming that the interviewees'
statements contained in the memoranda fell within a hearsay
exception, see Fed. R. Evid. 804(b)(3), the agents' reports
themselves constituted a second layer of inadmissible hearsay.
See, e.g., United States v. Ortiz, 125 F.3d 630, 632 (8th Cir.
1997) (holding that report prepared by government agent and
reflecting statements by an informant did not fall within the
public records exception).


                              - 35 -
the failure to give it seriously impaired the defendant's ability

to present his or her defense."    United States v. Callipari, 368

F.3d 22, 32 (1st Cir. 2004) (citation omitted), vacated on other

grounds, 543 U.S. 1098 (2005).

            First, relying upon our decision in United States v.

Sawyer, 85 F.3d 713, 741 (1st Cir. 1996), the defendants argue

that the jury was required to consider whether the payments to

Rodríguez were gifts (and not bribes).    We need not move beyond

the first stage of our inquiry because the facts — even in a light

most favorable to the defendants — fail to sufficiently support a

gifts instruction.     In Sawyer, we advised that a cautionary

instruction is needed "where . . . the line between the merely

unattractive and actually criminal conduct is blurred."   Id.   Such

blurring occurs when the conduct in question (e.g., "payments for

entertainment, lodging, golf, sports events, and the like") could

colorably be an attempt to "cultivate a business or political

'friendship.'"   Id.   Here, there was no evidence to suggest that

the payments by the defendants were designed to cultivate such a

friendship.    Rather, they were made in exchange for fraudulent

scores.

            With respect to the second requested instruction, "we

have held that [a] separate instruction on good faith is not

required . . . where the court adequately instructs on intent to

defraud."     Christopher, 142 F.3d at 55 (first alteration in


                               - 36 -
original) (citation omitted).        This is because intent to defraud

is "essentially the opposite of good faith."           United States v.

Dockray, 943 F.2d 152, 155 (1st Cir. 1991).        Here, a review of the

transcript makes clear that the district court provided adequate

instructions.         The court told the jury that "[t]o establish

specific intent, the Government must prove that the defendant

knowingly did an act which the law forbids, purposely intending to

violate the law."       Accordingly, no separate good faith instruction

was required.14

F.   Purported Prosecutorial Misconduct

             Davila    identifies    several   instances   of   purported

prosecutorial misconduct during opening, closing, and rebuttal

arguments.    Her admittedly unpreserved claims that the prosecutor

misstated certain evidence fail because, even assuming that the

relevant statements were improper, they did not "so poison[] the

well" as to require a new trial.        See United States v. Henderson,

320 F.3d 92, 107 (1st Cir. 2003) (citation omitted).            Davila's

preserved argument that the prosecutor improperly shifted the

burden of proof, however, merits further discussion.




     14 Davila also seeks reversal based on the cumulative error
doctrine. "Since we rejected all of [Davila's] claims of error,
it necessarily follows that [her] trial was not tainted by
cumulative error and reversal is not warranted." United States v.
Rivera-Donate, 682 F.3d 120, 132 n.11 (1st Cir. 2012) (citation
omitted).


                                    - 37 -
             We review the propriety of the prosecutor's comments de

novo.     United States v. Glover, 558 F.3d 71, 76 (1st Cir. 2009).

If we find that the statements were improper, we must determine

whether the error was harmless.          Id.     With respect to the first

step in the analysis, "a prosecutor may cross the line [into

impermissibility] by arguing to the jury that the defendant is

obligated to present evidence of his innocence."                      Id. at 77

(alternation in original) (citation omitted).             With that said, the

government      is   afforded   some    latitude    "to    discuss     competing

inferences from the evidence on the record" and "to comment on the

plausibility of the defendant's theory."            Id. at 77-78.      In doing

so, prosecutors must focus "on the evidence itself and what the

evidence shows or does not show, rather than on the defendant and

what he or she has shown or failed to show."              Id. at 78.

             Here,    Davila    takes    issue     with    excerpts     of   the

prosecutor's rebuttal argument referring to defense counsel's

failure    to   provide   "innocent     explanations"      for   or    otherwise

address (1) evidence that the defendants' false test results were

identical to those of other applicants and (2) Davila's request

for a certification of her score.         At trial, the defendants sought

to use evidence of Board irregularities to suggest that they might

not have been complicit in the falsification of their own test

scores.     Accordingly, the prosecutor was entitled to respond by

contesting the plausibility of that defense theory.


                                   - 38 -
             It is at least arguable, however, that the prosecutor

exceeded the bounds of propriety by specifically referring to

defense counsel's failure to address aspects of the prosecution's

case.   See United States v. Wihbey, 75 F.3d 761, 770 (1st Cir.

1996) (referring to "how-does-counsel-explain" argument as "an

impermissible shift of [the] burden of proof" (citation omitted)).

Assuming   (without     deciding)    that    the   specific   invocation   of

defense counsel's omissions was improper, we turn to the issue of

prejudice.

             Reversal is warranted only if the possibly improper

statements were "harmful."          Glover, 558 F.3d at 78.         In making

this assessment, "we consider the totality of the circumstances,

including the severity of the misconduct, the prosecutor's purpose

in making the statement . . . , the weight of the evidence

supporting     the    verdict,      jury     instructions,    and    curative

instructions."       Id. (citation omitted).        Here, Davila points to

three isolated passages from the government's rebuttal argument.

Moreover, the prosecutor appears to have acted with the permissible

goal of rebutting the defense theory, rather than intentionally

shifting the burden to the defendants.             To cinch the matter, the

court clearly instructed the jury:

             [I]t is a cardinal     principle of our system of
             justice that every     person accused of a crime
             is presumed to be      innocent unless and until
             his or her guilt        is established beyond a
             reasonable doubt.       The presumption is not a


                                    - 39 -
           mere formality, it is a matter of the most
           important substance.   The Defendants do not
           have to prove their innocence at any time or
           to produce any evidence. . . . The burden of
           proof never shifts to a defendant.     It is
           always the Government's burden to prove each
           of the elements of the crimes charged beyond
           a reasonable doubt . . . .

In light of the significant evidence against the defendants, the

context of the prosecutor's statements, and the court's strong and

unequivocal   instruction   on    the   presumption   of   innocence,   any

impropriety in the prosecutor's rebuttal argument was harmless.

G.   Sentencing

           Finally,    Pacheco    challenges    the    district   court's

application of a twelve-level sentencing enhancement pursuant to

United    States     Sentencing    Guidelines     §2C1.1(b)(2)(A)       and

§2B1.1(b)(1)(G).15    We review the district court's fact-finding for

clear error and its interpretation of the Guidelines de novo.

United States v. Souza, 749 F.3d 74, 85 (1st Cir. 2014).          Relying

on the pre-sentence investigation report, the court calculated the

benefit Pacheco received in return for her bribe to be more than

$200,000 but less than $400,000.        Pacheco now seeks to vacate her

sentence, arguing that the phrase "benefit . . . to be received in




     15 In accordance with U.S.S.G. §1B1.11(b)(1), the district
court applied the Guidelines as effective on the date the offense
was committed.   Accordingly, all references herein are to the
Guidelines as effective on November 1, 2002.


                                  - 40 -
return for the payment" in §2C1.1(b)(2)(A) does not include her

medical license or earnings realized therefrom.

             Contrary to Pacheco's contention, the sentencing court

may apply the §2C1.1(b)(2)(A) enhancement so long as the defendant

actually received or expected to receive the requisite benefit.

See, e.g., United States v. Vázquez-Botet, 532 F.3d 37, 67 (1st

Cir. 2008).    Here, the district court relied on the actual benefit

Pacheco received from practicing under the aegis of her fraudulent

license. To the extent the court also considered expected benefit,

we see no error (let alone clear error) in its finding that Pacheco

intended to receive a financial benefit from obtaining her medical

license.16

                            IV. Conclusion

             For the foregoing reasons, we affirm the convictions and

sentences of Pacheco and Davila (both of whom were convicted only

of honest-services mail fraud conspiracy). By contrast, we reverse

the convictions and vacate the sentence of Geraldo Castro (who was

convicted only of mail fraud and aggravated identity theft).

             With respect to the remaining two defendants, Berroa and

Julio Castro, we reverse their convictions for money or property




     16 While the medical license did not constitute "'property'
in the government regulator's hands" for purposes of the mail fraud
statute, see Cleveland, 531 U.S. at 20, it certainly held an
expected benefit for Pacheco. That was, after all, the point of
the fraud.


                                - 41 -
mail fraud and affirm their convictions for honest-services mail

fraud conspiracy.     Finally, we reverse Berroa's convictions for

aggravated identity theft. Under our caselaw, the partial reversal

of   Berroa's   and   Julio   Castro's    convictions    may   "alter   the

dimensions of the sentencing 'package.'"       United States v. Genao-

Sánchez, 525 F.3d 67, 71 (1st Cir. 2008).       We therefore vacate the

sentences of these defendants and remand for resentencing.              We

take no view as to whether the new sentences should be equal to or

less than the sentences previously imposed.             That is a matter

committed, in the first instance, to the sound discretion of the

sentencing court.

           - Concurring and Dissenting Opinion Follows -




                                 - 42 -
             LIPEZ, Circuit Judge, concurring in part and dissenting

in part.      I join the majority's thoughtful opinion, with the

exception of its novel interpretation of the mail fraud statute.

On that issue I respectfully dissent.

             Three terms ago, in Loughrin v. United States, the

Supreme Court interpreted the phrase "by means of" in the bank

fraud statute, 18 U.S.C. § 1344.               134 S. Ct. 2384 (2014).            Bank

property, the Court held, is obtained "by means of" a false or

fraudulent statement only when that statement "is the mechanism

naturally inducing a bank (or custodian of bank property) to part

with money in its control." Id. at 2393. With federalism concerns

in mind, the Loughrin Court sought to prevent the bank fraud

statute from being used to prosecute conduct beyond the scope of

the specific problem addressed by that statute's enactment in 1984.

Citing     those   federalism      concerns,     the    majority        applies    the

"naturally inducing" limitation to the mail fraud statute, 18

U.S.C. § 1341, a measure originally enacted in 1872 to address a

much broader problem.       We are the first court of appeals to extend

Loughrin in this manner.        Because this ruling ignores the Supreme

Court's own cautionary language in Loughrin, as well as differences

in   the   text    and   purpose    of   the    two    statutes,    I     would    not

incorporate the Loughrin limitation into the mail fraud statute.

             The   majority     bolsters       its    reliance     on     federalism

concerns by citing Cleveland v. United States, 531 U.S. 12 (2000),


                                     - 43 -
a case interpreting the term "property" in the mail fraud statute.

Although Cleveland addresses the same statute at issue here, the

concerns raised by the government's use of the mail fraud statute

in that case are inapplicable to this case.       Consequently, I find

the majority's reliance on that precedent inapt.

                                 I.

          The majority insists that the Supreme Court's limiting

interpretation of the bank fraud statute must be applied to the

mail fraud statute because the words interpreted by the Court in

Loughrin -- "by means of" -- also appear in the mail fraud statute.

In so concluding, the majority relies heavily on a presumption

that the same federalism concerns which drove the Loughrin Court

to interpret that phrase narrowly in the bank fraud statute also

apply to the mail fraud statute.        To reach these conclusions,

however, one must ignore both significant differences between the

two statutes and critical parts of the Loughrin opinion.

          To be sure, the threshold argument that the same words

should be construed the same way is intuitively appealing. Indeed,

the Supreme Court has noted that such a presumption can be a fair

starting point for a statutory analysis "when Congress uses the

same   language   in   two   statutes    having    similar   purposes,

particularly when one is enacted shortly after the other."       Smith

v. City of Jackson, 544 U.S. 228, 233 (2005).             Importantly,

however, the equivalent language here is not the product of


                               - 44 -
contemporaneous drafting.   The bank fraud statute was enacted more

than a century after the original version of the mail fraud

statute, and more than thirty years after the "by means of"

language was added to the mail fraud statute.    See Jed Rakoff, The

Federal Mail Fraud Statute, 18 Duq. L. Rev. 771, 772 (1980)

(original mail fraud statute enacted in 1872); 62 Stat. 763 (1948)

(modern mail fraud statute); Pub. L. No. 98-473, Title II, §

1108(a), 98 Stat. 2147 (1984) (bank fraud statute).       While not

dispositive, this substantial gap in time raises a threshold doubt

as to the applicability of this presumption.     See Smith, 544 U.S.

at 233.

          Here, however, we have more than mere doubts about the

applicability of the presumption.      The Supreme Court in Loughrin

explicitly instructed that applying such a presumption to the words

at issue would be inappropriate:

     [W]hat relationships count as close enough to satisfy
     the phrase "by means of" will depend almost entirely on
     context. . . . Language like "by means of" is inherently
     elastic:   It does not mean one thing as to all fact
     patterns -- and certainly not in all statutes, given
     differences in context and purpose.

134 S. Ct. at 2394 n.8.       Hence, in determining whether the

"naturally inducing" formulation articulated in Loughrin applies

to the mail fraud statute, we must compare the contexts, purposes,

and language of the two statutes.




                              - 45 -
A. The Bank Fraud Statute

     1. Context and Scope

           The bank fraud statute was enacted in 1984 "to provide

an effective vehicle for the prosecution of frauds in which the

victims are financial institutions that are federally created,

controlled or insured."      S. Rep. No. 98-225, at 377 (1983).

According to the Senate Report, the need for such a law became

apparent when the Supreme Court vacated the mail fraud conviction

of a defendant who used a stolen credit card to purchase food and

lodging.   See id. (citing United States v. Maze, 414 U.S. 395,

396, 398 (1974)).    To satisfy the mailing element, the government

in Maze relied on the post-purchase mailing of sales slips from

the merchants to the bank that had issued the credit card.           414

U.S. at 397.   The Court held that those mailings were not related

closely enough to the fraudulent scheme to sustain a conviction

for mail fraud.     Id. at 405.    Because the federal mail and wire

fraud statutes require the use of either the mail or an interstate

wire, federal prosecutors were unable to pursue charges when one

of those forms of communication was not used "for the purpose of"

committing a fraud against a bank.         See id. at 404.   In the wake

of the Maze holding, Congress recognized that a "serious gap[] now

exist[s] in federal jurisdiction over frauds against banks."          S.

Rep. No. 98-225, at 377.    Accordingly, it enacted a new statute to

fill this gap.


                                  - 46 -
               Rather     than   focusing    on     mail   or     interstate   wire

communications, the bank fraud statute bases its jurisdiction "on

the fact that the victim of the offense is a federally controlled

or insured [banking] institution."17               Id. at 378.    Therefore, while

the text of the bank fraud statute is "modeled on the present wire

and mail fraud statutes," id., it differs in a key respect. Unlike

those statutes, it specifies a victim that the fraud must harm, a

bank.         Rather    than   requiring    only    a   "scheme   or   artifice   to

defraud," 18 U.S.C. § 1341, the first prong of the statute requires

a "scheme or artifice . . . to defraud a financial institution,"

id. § 1344(1).         Likewise, in the second prong of the statute, the

scheme is not simply "for obtaining money or property," id. § 1341,

but "to obtain any of the money[] . . . or other property owned




        17   The bank fraud statute states:

        Whoever knowingly executes, or attempts to execute, a
        scheme or artifice --

        (1) to defraud a financial institution; or

        (2) to obtain any of the moneys, funds, credits, assets,
        securities, or other property owned by, or under the
        custody or control of, a financial institution, by means
        of false or fraudulent pretenses, representations, or
        promises;

        shall be fined not more than $1,000,000 or imprisoned
        not more than 30 years, or both.

18 U.S.C. § 1344.


                                      - 47 -
by, or under the custody or control of, a financial institution,"

id. § 1344(2).

           In multiple respects, therefore, the bank fraud statute

was written narrowly, reflecting its limited purpose -- protecting

banks.

      2. The Loughrin Decision

           Loughrin involved "a scheme to convert altered or forged

checks into cash."      134 S. Ct. at 2387.      The defendant went door-

to-door in Salt Lake City, pretending to be a Mormon missionary,

and stole checks from residents' mailboxes.         Id.      He altered those

checks or, if he happened to find blank checks, completed them,

and used them to purchase items at a Target store.              Id.   He then

immediately returned the purchased items for cash.             Id.    Loughrin

challenged his bank fraud conviction for this scheme, arguing that

the   provision   of   the    statute   under   which   he    was   convicted,

§ 1344(2), requires a specific intent to deceive a bank, which he

did not possess.       Id. at 2389.     He posited that such an element

must be read into § 1344(2) to prevent it from being applied to

mundane frauds that did not target a bank, but happened to involve

a check.   Id. at 2392.

           Acknowledging the legitimacy of Loughrin's point about

federalizing ordinary frauds, the Court gave the example of a

common fraudster who "passes off a cheap knock-off as a Louis

Vuitton handbag."       Id.    According to Loughrin's theory, if the


                                   - 48 -
victim who purchases the handbag happens to pay with a check rather

than with cash, this fortuity would make the crime bank fraud

because       the   fraudster   has   made   "false   or   fraudulent   .   .   .

representations" and has carried out a scheme to obtain money

"'under the custody or control of' [a] bank (the money in the

victim's checking account)."           Id. (quoting 18 U.S.C. § 1344(2)).

That approach would turn the statute into "a plenary ban on fraud,

contingent only on the use of a check (rather than cash)."                  Id.

Aware of the ubiquity of checks in our financial system, the Court

was wary of interpreting the statute in a manner that would

"approve a sweeping expansion of federal criminal jurisdiction in

the absence of a clear statement by Congress," id. (quoting

Cleveland, 531 U.S. at 24), by "federalizing frauds that are only

tangentially related to the banking system," id. at 2393 (quotation

omitted).

               The Court disagreed with Loughrin, however, that to

foreclose such an application of the bank fraud statute it had to

read a specific intent requirement into § 1344(2).18             Instead, the

Court explained, Loughrin's argument "fail[ed] to take account of

a significant textual limitation on § 1344(2)'s reach."                 Id. at

2393.        Under that provision, "it is not enough that a fraudster


        18
        The Supreme Court has acknowledged that the text of the
bank fraud statute's other provision, 18 U.S.C. § 1344(1), does
require a specific intent to defraud a bank. Loughrin, 134 S. Ct.
at 2389-90.


                                      - 49 -
scheme to obtain money from a bank and that he make a false

statement."    Id.    The     clause       also   includes   "a   relational

component," id., a requirement that the criminal obtain the bank

property "by means of" the false statement, id. (quoting 18 U.S.C.

§ 1344(2)).   That language "typically indicates that the given

result (the 'end') is achieved, at least in part, through the

specified action, instrument, or method (the 'means'), such that

the connection between the two is something more than oblique,

indirect, and incidental."    Id.

          The Court explained that the "relational component" is

satisfied when "the defendant's false statement is the mechanism

naturally inducing a bank (or custodian of bank property) to part

with money in its control."19        Id.     Accordingly, the fraud must

reach the bank or the custodian of the bank's property, either

directly or indirectly.      Id.     The standard is most clearly met

when the misrepresentation or false statement is made to the bank

itself, for example when a fraudster attempts to cash a forged

check at a teller's window.    Id.     But a counterfeit check can also

be the "means" by which a fraud is accomplished when it is


     19As the Loughrin Court noted, § 1344(2) covers not only bank
property in the bank's possession, but also "property 'owned by'
the bank but in someone else's custody and control" -- that is,
bank property under the control of a non-bank custodian. 134 S.
Ct. at 2389.    As I discuss further below, the Loughrin Court
appears to have considered a custodian who possesses a bank's
property to be acting as the surrogate of the bank, and therefore
to be essentially interchangeable with the bank itself.


                                   - 50 -
presented to a third party, as Loughrin presented his forged checks

to Target.     Id.    Predictably, the merchant will forward the check

to the bank in an attempt to receive reimbursement in the form of

bank funds.       Id.    In either scenario, the check itself is a

fraudulent representation, and it "naturally induc[es]" the bank

to part with money.

             What the "naturally inducing" standard precludes, the

Court explained, is the prosecution of cases like that of the

handbag fraudster.       Id. 2394.     In that scenario, the fraudster's

misrepresentation       never   reaches   the   bank,    either     directly   or

indirectly.     Id.     Unlike in Loughrin's scheme, the check itself

does not convey the misrepresentation because it is a "perfectly

valid"   check.         Id.      Nor   does     the     purchaser     pass     the

misrepresentation about the quality of the handbag on to the bank

or any custodian of the bank's property.                Id.   The bank fraud

statute, the Court explained, "draw[s] a line at frauds that have

some real connection to a federally insured bank -- namely, frauds

in which a false statement will naturally reach such a bank (or a

custodian of the bank's property)."           Id. at 2394 n.8.      Because the

handbag fraudster's misrepresentation never reaches the bank (or

a custodian), the bank fraud statute does not encompass that kind

of fraud.

             The Loughrin Court thus viewed the "by means of" language

through the lens of its federalism concerns about the scope of the


                                     - 51 -
bank fraud statute.          Construing those words to require that the

misrepresentation       or   false    statement   reach   the   bank   or   its

custodian,     either    directly     or   indirectly,    ensures   that    the

"deceptions . . . have some real connection to a federally insured

bank, and thus implicate the pertinent federal interest."              Id. at

2394-95.

B. The Mail Fraud Statute

             With respect to every concern prompting the Loughrin

Court's interpretation of the bank fraud statute, the mail fraud

statute is distinguishable.          The text of the statute, its purpose,

and the federalism concerns implicated by its application are all

manifestly different.        Consequently, the majority has done exactly

what the Loughrin Court cautioned against -- transferred the

Court's construction of the phrase "by means of" to an inapt

context.

     1. The Text

             At the heart of the majority's argument is the contention

that the same language should be construed the same way in related

statutes.     They emphasize that "other circuits have consistently

applied precedents construing [the mail fraud statute] to the bank

fraud statute."    This assertion of consistency, however, is flawed

in two respects.        First, the majority's contention that courts

treat the mail and bank fraud statutes uniformly is belied by the

Loughrin decision itself.         Second, even if it were true that mail


                                     - 52 -
fraud precedents generally have been applied in bank fraud cases,

it does not follow that every bank fraud precedent should apply in

the mail fraud context.

             Loughrin attempted to support his argument for reading

the specific intent requirement of § 1344(1) of the bank fraud

statute into § 1344(2) of the statute by citing McNally v. United

States, 483 U.S. 350 (1987), a case that analyzed the mail fraud

statute.20    Id. at 2390-91.    As noted above, the mail fraud statute

criminalizes    schemes   "to    defraud,    or   for   obtaining    money   or

property."     18 U.S.C. § 1341.    McNally held that Congress did not

use the word "or" to convey a disjunctive meaning.                483 U.S. at

358-59.      Rather than describing a separate type of scheme, the

Court held, the phrase "or for obtaining money or property" simply

clarifies that the criminalized scheme "to defraud" must involve

money or property.      Id.

             Loughrin   argued    that,     accordingly,    the     comparable

provision in the bank fraud statute ("to obtain any of the money[]

. . . or other property" of a bank) may not be read as a separate

prong, but must be understood as a clarification of the statute's

first provision, which prohibits schemes "to defraud a financial

institution." 134 S. Ct. at 2390-92.               Hence, like the first




     20As mentioned in footnote 2, the Supreme Court has held that
§ 1344(1) requires a specific intent to defraud a bank. Loughrin,
134 S. Ct. at 2389-90.


                                   - 53 -
provision, it would include a specific intent requirement.       The

Supreme Court rejected this argument and held that "or" in the

bank fraud statute, unlike "or" in the mail fraud statute, is

disjunctive.     Id.     The Court thus demonstrated, in the very

opinion relied upon by the majority for much of its argument, that

a construction of one of the statutes does not always apply to the

other.

             The Loughrin Court, of course, based its decision in

part on differences in language and structure between the two

statutes.     The Court pointed out that, unlike the mail fraud

provision, the clauses before and after "or" in the bank fraud

statute were arranged so as to "indicat[e] that they have separate

meanings."     Id. at 2391.   Here, the majority argues that the "by

means of" language is identical in both statutes, and, hence, the

phrase should be construed consistently.     Yet, in this instance,

too, a significant difference between the two provisions counsels

against a common interpretation.

             The text of the mail fraud statute does not include any

reference to the person or entity harmed by the alleged fraud; the

provision criminalizes frauds that use the mails without regard to

the victim.    Although the bank fraud statute was "modeled on" the

mail fraud statute, see S. Rep. No. 98-225, at 378, its most

distinctive feature is the inclusion of a specific victim -- i.e.,

a bank.     That difference was at the core of the Loughrin Court's


                                - 54 -
interpretation of the "by means of" language.                        Emphasizing that

the   crime    of    bank    fraud    requires      a    connection        between    the

fraudulent statement and the victim bank, the Court concluded that

Congress    must     have    intended       "by   means       of"    to   provide    that

"relational component."            134 S. Ct. at 2393.              Because no similar

link between the misrepresentation and the victim is part of the

crime of mail fraud, it does not inevitably follow that "by means

of" must be construed in the same way.21

              Admittedly, when Congress incorporated language from the

mail fraud statute into the bank fraud statute (and likely the

wire fraud statute as well), it anticipated some commonality in

interpretation.       See H.R. Rep. No. 901, 98th Cong., 2nd Sess., at

4 (1984) (endorsing the courts' "current interpretations of the

language" taken from 18 U.S.C. §§ 1341 & 1343); United States v.

Bonallo,    858     F.2d    1427,    1432    (9th   Cir.       1988)      ("[T]he   House

Judiciary     Committee,      in     considering        the   proposed      bank    fraud

statute, expressly endorsed the broad reading courts have given

the mail and wire fraud provisions.").              We cannot assume, however,

that Congress intended to incorporate mail fraud precedents that




      21Contrary to the majority's suggestion, our court's
consistent treatment of the wire and mail fraud statutes does not
advance their view.   The wire fraud statute is simply a modern
incarnation of the mail fraud statute, covering a "new" method of
interstate communication. See Rakoff, supra, at 772 n.6. Like
the mail fraud statute, it is worded broadly and does not protect
a particular type of victim.


                                       - 55 -
had not yet been decided.              See Loughrin, 134 S. Ct. at 2391

("Loughrin's       reliance       on    McNally     encounters      a    serious

chronological problem.          Congress passed the bank fraud statute in

1984, three years before we decided that case."); United States v.

Saks, 964 F.2d 1514, 1520-21 (5th Cir. 1992) (questioning the

applicability of McNally to the bank fraud statute because it was

decided after the statute's enactment).               Nor can we expect that

Congress, in enacting the mail fraud statute a century and a half

ago,     would    have   anticipated         the   Loughrin    Court's    recent

interpretation of the "by means of" language in the context of a

different    statute     that    did   not   yet   exist.     Contrary   to   the

majority's assertion, the chronology of the statutes' enactment

matters.

       2. Purpose

             As my textual comparison has intimated, the purpose of

the mail fraud statute also does not support the imposition of

Loughrin's       limiting   interpretation.           The     Loughrin   Court's

interpretation of the "by means of" language was premised on the

narrow objective of the bank fraud statute to protect banks from

fraud.    Unlike the bank fraud statute, the mail fraud statute was

not enacted to protect a narrow class of victims.                   Rather, its

purpose was to protect the public at large from a wide range of

fraudulent schemes.         See Cong. Globe, 41st Cong., 3d Sess. 35

(1870) (remarks of Rep. Farnsworth) ("[A]ll through this country


                                       - 56 -
thousands of innocent and unsophisticated people[] . . . are

continually fleeced and robbed, and the mails are made use of for

the purpose of aiding them in their nefarious designs.").

          The broad purpose of the statute has led our circuit to

hold that the mail fraud statute encompasses many different kinds

of frauds, including those where the false statement does not reach

the victim:

     Nothing in the mail and wire fraud statutes requires
     that the party deprived of money or property be the same
     party who is actually deceived. The phrase "scheme or
     artifice . . . for obtaining money or property by means
     of false or fraudulent pretenses, representations, or
     promises," 18 U.S.C. § 1341, is broad enough to include
     a wide variety of deceptions intended to deprive another
     of money or property. . . . We see no reason to read
     into the statutes an invariable requirement that the
     person deceived be the same person deprived of the money
     or property by the fraud. If, for example, the role of
     a government regulator is to protect the monetary
     interests of others, a scheme to mislead the regulator
     in order to get at the protected funds will affect
     "property rights" . . . .

United States v. Christopher, 142 F.3d 46, 54 (1st Cir. 1998)

(involving scheme to obtain assets of insurance companies by

deceiving state insurance regulators).

          Strikingly,   this   convergence   requirement   that   we

rejected in Christopher for the mail fraud statute ("an invariable

requirement that the person deceived be the same person deprived

of the money or property by the fraud") is the essence of the

"naturally inducing" standard adopted by the Supreme Court for the

bank fraud statute in Loughrin.   The Loughrin Court required that


                               - 57 -
the false statement reach the victim bank, directly or indirectly.

See 134 S. Ct. at 2394 n.8 ("drawing a line at . . . frauds in

which a false statement will naturally reach . . . a bank (or a

custodian of the bank's property)").    In other words, the Loughrin

standard requires that the bank or a custodian of its property be

deceived, and that the bank or the custodian lose the bank's money

or property.   That requirement was met in Loughrin because checks

altered by the fraudster -- i.e., the misrepresentations -- reached

the bank when Target submitted them for payment.

          The majority argues that Loughrin's standard does not

require convergence because it specifically contemplates that bank

property covered by the statute may be held (and thus lost) by a

non-bank custodian as well as by a bank.      See id. at 2389 ("[A]

person violates § 1344(2)'s plain text by deceiving a non-bank

custodian into giving up bank property that it holds."); 18 U.S.C.

§ 1344(2) (stating that property "owned by" a bank, as well as

property "under the custody or control of" a bank, is within the

statute's scope).   Therefore, an entity other than the bank itself

may be deceived and may relinquish the bank's property as a result

of a covered fraudulent scheme.        In such cases, however, the

custodian that holds the bank's property acts as a surrogate for

the bank, standing in the bank's place. Indeed, the Loughrin court

referred to such custodians interchangeably with the bank itself.

See id. at 2393 ("Section 1344(2)'s "by means of" language is


                              - 58 -
satisfied when, as here, the defendant's false statement is the

mechanism naturally inducing a bank (or custodian of bank property)

to part with money in its control.").                   Whether the property is

under    the    custody   or   control     of    the    bank     or   of   a   non-bank

custodian, it is still the bank's property.                       The custodian is

effectively acting as the bank, and the bank is victimized by the

fraud.     Hence, even if the surrogate custodian is the deceived

party    and/or    the    party   relinquishing         bank   money,      "the   party

deprived of money or property" is still "the same party who is

actually deceived."        Christopher, 142 F.3d at 54.

               In another attempt to avoid the convergence reading of

the   Loughrin     standard,      the   majority       invokes    Justice      Scalia's

hypothetical about Little Bobby's attempt to obtain an extra

cookie.        Contrary to the majority's suggestion, Justice Scalia

used the example to explain that, under Loughrin's "naturally

inducing" standard, Little Bobby would not have obtained the cookie

"by means of" his fib because "the lie did not make its way to the

father."       Id. at 2396 (Scalia, J., concurring).                  So, although he

deceived his mother, and his deception worked, Little Bobby could

not be charged with cookie fraud.           The Loughrin majority responded

without indicating whether they agreed with this depiction of their

holding.       Id. at 2394 n.8.     Instead, they reemphasized that their

interpretation of "by means of," as it is used in the bank fraud

statute, requires convergence.            Id. ("All we say here is that the


                                        - 59 -
phrase, as used in § 1344(2), is best read, for the federalism-

related reasons we have given . . . as drawing a line at frauds

. . . in which a false statement will naturally reach such a bank

(or a custodian of the bank's property).").                With respect to other

contexts,       however,     the    majority    refused      to   decide     whether

convergence is required.            Id. ("Language like 'by means of' is

inherently elastic: It does not mean one thing as to all fact

patterns -- and certainly not in all statutes, given differences

in    context    and    purpose.").       Thus,      the    majority    explicitly

acknowledged,      as   we   have    already    noted,     that   it   may   not   be

appropriate to apply the convergence standard to other statutes.

            Having rejected the convergence reading of Loughrin's

"naturally inducing" standard, the majority must try to explain

what that standard means.             To this end, it says that Loughrin

requires a "causal nexus" between the deception and the loss of

property.       Oddly, this phrase appears nowhere in the Loughrin

decision.   Instead, the majority seems to have invented the phrase

by drawing on our own Christopher decision, where, having rejected

the   convergence       requirement     for    the   mail    fraud     statute,    we

acknowledged that, in both the mail and wire fraud statutes, "the

deception must in fact cause the loss."22                  Christopher, 142 F.3d




       22
       Indeed, the requirement of the mail and wire fraud statutes
that the defendant "obtain[] money or property by means of false
or fraudulent pretenses," 18 U.S.C. §§ 1341, 1343, compels the


                                       - 60 -
at 53.   The critical question, then, is what does the causal nexus

standard imputed by the majority to Loughrin, and now incorporated

by the majority into the mail fraud statute, mean if it does not

signify convergence?

           The majority says that the causal nexus standard is

something "like proximate causation."          But they never define this

standard, stating instead that it is "flexible."                Indeed, the

standard is so flexible that we cannot predict what it will mean

in any future case.       We know that in Loughrin it meant that the

false statement had to "reach the bank," 134 S. Ct. at 2394 n.8;

in   Christopher,   the   majority    says,    it   was   met   because   the

defendant's actions "directly contradicted" his prior statements.

Here, the majority suggests critically that the standard was not

met because only "in the ensuing years" after receiving their

fraudulent medical licenses did the doctors obtain funds from

consumers and medical insurers.         Is the majority imposing some

temporal   requirement     on   the   causal    connection      between   the

deception and the loss of property?            Would it have mattered in

this case if the doctors had only used their fraudulent licenses

to obtain money from consumers and insurers immediately after

receiving those licenses?       Does the passage of time somehow mean




conclusion that "the deception must in fact cause the loss,"
Christopher, 142 F.3d at 53.


                                  - 61 -
in this case that the fraud of the defendants did not "naturally

induce" healthcare consumers to part with their money?

             These     unanswered         questions,         and    the     resulting

uncertainty for the future application of the mail fraud statute,

highlight the majority's threefold mistake in its reading of

Loughrin.     First, without justification, they have incorporated

Loughrin's standard for bank fraud into the mail fraud statute.

In an effort to minimize the consequences of that mistake, they

deny that the "naturally inducing" standard of Loughrin is a

convergence    requirement         --    the   party   deceived     must    lose   the

property.      Then, in place of that convergence standard, the

majority offers a vague "causal nexus" standard that apparently

means something more than the present causation requirement of the

mail fraud statute.               In so doing, the majority has unwisely

circumscribed the broad protective purpose of the mail fraud

statute.

        3. Federalism Concerns

             The Loughrin Court's federalism concerns about the bank

fraud    statute     also    do    not   apply    to   the   mail   fraud    statute.

Underlying the mail fraud statute is a federal interest in ensuring

that the national mail system is not used to further fraudulent

schemes.     The bank fraud statute, by contrast, is based upon an

interest in preventing federally regulated and insured banks from

being    victimized     by    fraud.       The    Loughrin     Court's     federalism


                                         - 62 -
concerns focused on the defendant's contention that the bank fraud

statute could be expanded beyond its narrow focus to be used as "a

plenary ban on fraud, contingent only on the use of a check (rather

than cash)."     Loughrin, 134 S. Ct. at 2392.

           The Court resolved this concern by finding a textual

limitation in the "by means of" language.              By requiring that the

fraudulent statement reach the bank that relinquishes money, the

Court excluded from the scope of the bank fraud statute those

frauds that are "only tangentially related" to the underlying

federal interest in protecting banks.           Id. at 2393.         To be sure,

the "naturally inducing" standard of Loughrin could function the

same way in the mail fraud statute as it does in the bank fraud

statute.   But imposing that restriction on the mail fraud statute

would not exclude from prosecution those frauds that are "only

tangentially related" to the federal interest in preventing the

mails from being used in fraudulent schemes. The Loughrin standard

has nothing to do with the mailing element.            Hence, the federalism

concerns of the Loughrin Court do not justify the narrowing

interpretation adopted by the majority here.

           Indeed, the mail fraud statute has been used for decades

to   prosecute   frauds   similar    to   the   case    at   hand,    where   the

fraudulent representations did not reach the entity whose property

the scheme sought to obtain (or the custodian of that property).

See, e.g., United States v. Greenberg, 835 F.3d 295 (2d Cir. 2016)


                                    - 63 -
(scheme to obtain money from credit card holders by deceiving

payment processor and other intermediaries); United States v.

Seidling, 737 F.3d 1155 (7th Cir. 2013) (scheme to obtain money

from opposing parties by deceiving state small claims court);

United States v. McMillan, 600 F.3d 434 (5th Cir. 2010) (scheme to

obtain money from insureds by deceiving state health insurance

regulators); United States v. Blumeyer, 114 F.3d 758 (8th Cir.

1997) (scheme to defraud insurance policyholders and brokers by

deceiving state insurance regulator); United States v. Granberry,

908 F.2d 278 (8th Cir. 1990) (scheme to obtain job as a school bus

driver by deceiving state driver's licensing authority); United

States v. Brownlee, 890 F.2d 1036 (8th Cir. 1989) (scheme to obtain

proceeds of automobile theft insurance policies by deceiving state

authority certifying automobile titles).                Permitting the mail

fraud   statute     to   continue    covering    such    frauds      would   not,

therefore,    effect     "a   sweeping   expansion      of   federal   criminal

jurisdiction" as the majority suggests.           Loughrin, 134 S. Ct. at

2392 (quoting Cleveland, 531 U.S. at 24).

                                      II.

             The   majority   also   finds    support    for   its    federalism

concerns in Cleveland v. United States, 531 U.S. 12 (2000).                  Just

as the federalism concerns expressed in Loughrin are not applicable

here, however, neither are those raised by the Cleveland Court.

In Cleveland, the government asked the Court to adopt an expansive


                                     - 64 -
and unsupported definition of the term "property" in the mail fraud

statute so that federal authorities could prosecute the defendant

for a scheme to obtain a license issued by a state.      Here, the

government does not request such a textual expansion, nor has it

charged a scheme directed against a state.

           Cleveland involved a scheme to fraudulently obtain a

video poker operating license by making false statements on an

application to the state licensing authority.   Id. at 15.   Noting

that the mail fraud statute is "limited in scope to the protection

of property rights," id. at 18 (quoting McNally, 483 U.S. at 360),

the Supreme Court held that licenses do not constitute property

when they are in the hands of the licensing agency, id. at 20.

The idea of licenses as government property, the Court noted,

"stray[s] from traditional concepts of property."      Id. at 24.

Regardless of any fees that the state may obtain during the

licensing process, "the [s]tate's core concern is regulatory," id.

at 20, "implicat[ing] the [g]overnment's role as sovereign, not as

property holder," id. at 24.

           The Court also noted that there was no evidence Congress

had intended to override the traditional definition of "property"

by including licenses in the "property" protected by the mail fraud

statute.   Id.   Moreover, the state had already created penalties

for false statements made on license applications.    Accordingly,

defining licenses as property would "'significantly change[] the


                               - 65 -
federal-state balance' in the prosecution of crimes."                Id. at 25

(quoting Jones v. United States, 529 U.S. 848, 858 (2000)).

Because Congress had not clearly stated that the term "property"

included     licenses,     the    Court   declined   to     accept     such    an

interpretation with its resultant policy implications.

             Although the majority acknowledges that the government

has not charged a scheme in which a state license was treated as

property, it asserts that "the very same federalism concerns"

underlie this case.        In so doing, it misconstrues the federalism

problem identified by the Cleveland Court.           The Court hesitated to

adopt a novel definition of "property" in Cleveland that could

change the balance of federal-state power in the prosecution of

crimes without a clear statement of Congressional intent.                It did

not imply, however, that the government is forbidden from bringing

a case that otherwise fits within the boundaries of the mail fraud

statute simply because the case begins with an abuse of the state's

licensing authority.       Cf. Pasquantino v. United States, 544 U.S.

349, 357 (2005) (distinguishing Cleveland and upholding wire fraud

conviction    for   scheme   to    defraud   Canadian     government    of    tax

revenue); McMillan, 600 F.3d at 434 (upholding mail and wire fraud

convictions     for      scheme    deceiving   state      health     insurance

regulators).

             Here, the government does not focus its mail fraud

charge, as it did in Cleveland, on the use of false statements to


                                    - 66 -
obtain      a   license.     Instead,     it   focuses   on   the   use   of   the

fraudulently obtained licenses to secure the money of patients

(and their insurers and other payers) who received services from

the improperly licensed defendant physicians.                   Contrary to the

majority's implication, the money of the patients and payers was

not "far removed from" the defendants' fraudulent scheme.                 Indeed,

the object of the charged scheme and its fraudulent representations

was the money the physicians could earn with their fraudulently

obtained medical licenses. Their continued use of their fraudulent

licenses to practice medicine and obtain patients' money years

after deceiving the Board of Medical Examiners demonstrates that

the payments, not the license, were the object of the scheme.                  The

use of the mail fraud statute to protect the property of members

of the public in situations such as this fits comfortably within

the intended scope of the mail fraud statute.

                The majority argues that the mail fraud statute must be

narrowed, or else "virtually any false statement in an application

for     a    medical   license    could    constitute     a   federal     crime."

Permitting the statute to have such a broad scope, it asserts,

would       "impermissibly   infringe     on    the   states'    'distinctively

sovereign authority to impose criminal penalties for violations

of' licensing schemes."          (Quoting Cleveland, 531 U.S. at 23).          The

fact that a federal statute may be used to prosecute conduct that

also implicates state concerns does not, however, mean that the


                                     - 67 -
federal government has "impermissibly infringe[d]" on the state's

sovereign authority. The federal and state governments often bring

parallel prosecutions to vindicate their separate interests.                 See

United States v. Lanza, 260 U.S. 377, 382 (1922) ("We have here

two sovereignties, deriving power from different sources, capable

of   dealing   with    the     same    subject-matter     within    the   same

territory. . . .      [A]n act denounced as a crime by both national

and state sovereignties is an offense against the peace and dignity

of both and may be punished by each.").            Congress has determined

that there is a significant federal interest in ensuring that the

mails are not used in furtherance of fraudulent schemes.                     The

Commonwealth   might    have    invoked    its   own   criminal    statute    to

prosecute the defendants in this case for false statements in their

license applications.        But the Commonwealth's interest does not

prevent the federal government from also prosecuting them for a

different crime that involves a distinct federal interest.                   See

United States v. Volungus, 595 F.3d 1, 9 (1st Cir. 2010) ("When

the federal government exercises any of the powers granted to it

by the Constitution, it is not a valid objection that the exercise

may bring with it some incidents of the [state's] police power.").

          The government's charging decision in this case was not

an evasion of Cleveland.         It was a recognition of Cleveland's

limited scope.     The federalism concerns raised in that case are




                                      - 68 -
inapplicable here, and significant federal interests support the

government's application of the mail fraud statute in this case.

                               III.

          The convictions of the defendants in this case comport

with the traditional understanding of the scope of the mail fraud

statute applied by courts for decades.23   The majority's decision

to incorporate into the mail fraud statute the Loughrin Court's

limiting interpretation of the bank fraud statute's "by means of"

language will unnecessarily and unwisely constrain the federal

government in its prosecution of fraud cases.   Because the text,

purpose, and long-standing application of the mail fraud statute

do not support the novel limitation that the majority imposes on

it, I respectfully dissent.




     23Of course, if my position had prevailed, we would have to
address defendants' other arguments challenging their mail fraud
convictions. I express no view on those arguments.


                              - 69 -